DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 7/19/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 6-7, 9-10, 12-13, 15, and 18-28 stand rejected. Claims 4-6, 8, 10-11, 16-18, and 29-53 are cancelled. Claims 1-3, 7, 9, 12-13, 15, 19-28, and 54-56 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 7/19/2022, with respect to drawing objections and 112b rejections have been fully considered and are persuasive.  The drawing objections and 112b rejections has been withdrawn.

Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. Applicant argues on Pg10Pr2 that Hoffmann is a solar domestic toilet that does not utilize any microbial populations in the degradation of contaminants.” And further on Pg11Pr2 that “The two have completely different goals: Hoffmann wants to destroy bacteria while Jin wants to promote the health of bacteria and microbial populations.” 
It appears that Applicant is arguing that the prior art are nonanalogous to each other. The Examiner notes that Hoffmann is not cited for using microbial population; but for a photovoltaic panel (i.e. solar panel) and how it functions. 
Additionally, in response to applicant's argument that Jin and Hoffmann are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Applicant’s field of endeavor appears to be (paraphrased from Applicant’s abstract):
the invention relates to the utilization of a power source integrated with bioelectrochemical systems perhaps to increase oxidation and / or reduction reactions, which can be applied to the treatment of pollutants environmental media
Thus, Applicant’s relevant field of endeavor appears to be the treatment of pollutants in an environmental media. In this case, Jin discloses an electrochemical energy conversions device between an anode and cathode that is within an environmental media with anaerobic microbial population (bio source). As noted above, Hoffmann is further cited for a photovoltaic panel (i.e. solar panel) and how it functions (pour source), where the photovoltaic panel is utilized within a wastewater treatment system. As such, the prior art appears to be analogous and the rejection is maintained.
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Response to Amendment
Specification
Applicant’s original disclosure is objected to for failing to provide sufficient written description of the claimed subject matter “said microbial population is capable of consuming said released photoelectrons during biodegradation of said contaminant” in claim 28.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 54-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 lines 14-15 recite “said microbial population is capable of consuming said released photoelectrons during biodegradation of said contaminant”. Applicant’s original disclosure fails to provide sufficient written description of the claimed subject matter. The specification Pg8L1-19 does discuss the facilitations of biofilm growth near or at the anode, and that contaminants in an environmental media may be metabolized by at least one microbial population…which may generate electrons and protons. However, the passage above does not explicitly or suggest that the photoelectrons are consumed by the microbial population.
Claims not mentioned above that depend on rejected claims are also rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9, 12-13, 15, and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US2009/0029198; hereinafter “Jin”) in view of Hoffmann et al. (US2014/0209479; hereinafter “Hoffmann”), with evidence from Knier (NPL NASA – How do Photovoltaics Work?).
Applicant’s claims are directed towards a method.
Regarding claims 1-3, 7, 9, 12-13, 15, and 19-27; Jin discloses a method for enhancing biodegradation of contaminants (See Jin par. [4]; biodegradation of contaminants in groundwater. Abstract; enhanced degradation of contaminants in environmental media such as petroleum hydrocarbon. Pr. 13, 46, 48; faster degradation of contaminant, i.e. increased degradation) comprising the steps of:
providing an anode within an environmental media having a contaminant (See Jin par. [31, 33], Fig. 1; fuel cell 14 containing an anode chamber 13. The anode chamber containing an anaerobic microbial population and at least one contaminant);
providing a microbial population near said anode (See Jin par. [31, 33], Fig. 1; fuel cell 14 containing an anode chamber 13 with anode 12. The anode chamber containing an anaerobic microbial population and at least one contaminant);
providing a cathode (See Jin par. [31, 33]; cathode chamber 18 with cathode 17);
fueling said microbial population near said anode with said photoelectrons (Jin Pr. 2; from the anode the electrons may depart through an electrical circuit. Pr. 5; microbial fuel cell is a device that generates electrical current by harnessing electron transport. Pr. 32; generate electrons and protons in said closed anerobic anode chamber with at least one microbial population);
increasing biodegradation of at least some of said contaminant with said fueled microbial population (Jin abstract; enhanced degradation of contaminants in environmental media such as petroleum hydrocarbon. Pr. 13, 46, 48; faster degradation of contaminant, i.e. increased degradation);
generating electrons and protons from said microbial population from said increased biodegradation of said at least some of said contaminant (Jin Pr. 32; catabolizing at least one contaminant in the environmental media with the microbial population to generate electrons and protons. Pr. [5, 46]; microbial fuel cell generates electrical current by microbial metabolism. Furthermore, it is indicated above that the anode/cathode undergo oxidation/reduction in order to generate an electrical current.);
facilitating growth of said microbial population near said anode (See Jin par. [46], Fig. 2-3; at least one anaerobic microbial population may form a biofilm on at least one anode of the anode chamber); and 
boosting destruction and degradation of at least some of said contaminant (See Jin par. [4]; groundwater remediation. Par. [16, 31-32, 42]; utilizing microbial fuel cell (MFC) to remediate petroleum impacted groundwater.).
Jin does not disclose connecting a semi-conducting material to a circuit that connects said anode and said cathode; creating photochemical-reactions in said semi-conducting material by exposing said semiconducting material to a light source which create electron-hole pairs by releasing photoelectrons in said semi-conducting material from said photochemical-reactions in said environmental media; increasing oxidation and an electron accepting potential near said anode and in a surrounding matrix of said environmental media; creating an electron-driving potential with said electron-hole pairs that speeds up electron transfer between said anode and said cathode and in said environmental media having said contaminant; and boosting destruction and degradation of at least some of said contaminant with said released photoelectrons and said electron-driving potential.
Hoffmann relates to the prior art by disclosing a wastewater treatment system that utilizes a photovoltaic panel as a source of electricity (See Hoffmann abstract, Pr. 6). 
The system discloses connecting a semi-conducting material to a circuit that connects said anode and said cathode (See Hoffmann Pr. 98, 132, 157, 224, 226; Fig. 3C, 23A; the electrochemical reactor includes a series of metal anodes coated with nano-particulate semiconductors and anodes are matched with stainless steel cathodes. Silicon solar panel that contain solar cells 308); 
creating photochemical-reactions in said semi-conducting material by exposing said semiconducting material to a light source (See Hoffmann Pr. 137, 150, 222; electrochemical reactor 110 uses electrodes powered by electricity that is generated by conversion of sunlight using photovoltaic modules) which create electron-hole pairs by releasing photoelectrons in said semi-conducting material from said photochemical-reactions in said environmental media (See Hoffmann Pr. 137, 223-226; Fig. 17C, 21, 23A-B; photovoltaic panels may be utilized. The photovoltaic may be a polycrystalline. Fig. 17C; the photovoltaic cell receives sunlight, and that causes the anode and cathodes to undergo a redox (reduction-oxidation) reaction. Furthermore, the photovoltaic cell is shown to draw the electrons from the anode side, while utilizing the electrons on the cathode side. See Knier Pg 1-2; as indicated by Knier, photovoltaic cells (or solar cells) are made of semiconductor materials. When light energy strikes the solar cell, electrons are knocked loose from the atoms in the semiconductor material. The electrical conductors are attached to the anode and cathodes, forming an electrical circuit. The electrons {knocked off} can then be captured in the form of an electric current.); 
increasing oxidation and an electron accepting potential near said anode and in a surrounding matrix of said environmental media (See Hoffmann Pr. 137, 223-226; Fig. 17C, 21, 23A-B; photovoltaic panels may be utilized. Fig. 17C; the photovoltaic cell receives sunlight, and that causes the anode and cathodes to undergo a redox (reduction-oxidation) reaction where electrons from the anode side are drawn and transferred to the cathode side that utilizes the electrons.  See Knier Pg 1-2; as indicated by Knier, photovoltaic cells (or solar cells) are made of semiconductor materials. When light energy strikes the solar cell, electrons are knocked loose from the atoms in the semiconductor material. The electrical conductors are attached to the anode and cathodes, forming an electrical circuit. The electrons {knocked off} can then be captured in the form of an electric current. Thus; the anode and cathodes transfers the electrons between each other and through the media they are in.);
creating an electron-driving potential with said electron-hole pairs that speeds up electron transfer between said anode and said cathode and in said environmental media having said contaminant (See Hoffmann Pr. 137, 223-226; Fig. 17C, 21, 23A-B; photovoltaic panels may be utilized. Fig. 17C; the photovoltaic cell receives sunlight, and that causes the anode and cathodes to undergo a redox (reduction-oxidation) reaction where electrons from the anode side are drawn and transferred to the cathode side that utilizes the electrons. The media that the anode and cathode are in is urea/urine. Pr. 167; electron transfer from the cathodes to water or protons. Pr. 173, 222; increased electron conductivity. In addition, UV-visible light illumination of the anode generates light-induced hole-electron pairs which further increases measured electrical conductivity. Furthermore, See Knier Pg 1-2; as indicated by Knier, photovoltaic cells (or solar cells) are made of semiconductor materials. When light energy strikes the solar cell, electrons are knocked loose from the atoms in the semiconductor material. The electrical conductors are attached to the anode and cathodes, forming an electrical circuit. The electrons {knocked off} can then be captured in the form of an electric current.); and 
boosting destruction and degradation of at least some of said contaminant with said released photoelectrons and said electron-driving potential (Hoffmann Fig. 17C; the photovoltaic cell receives sunlight, and that causes the anode and cathodes to undergo a redox (reduction-oxidation) reaction where electrons from the anode side are drawn and transferred to the cathode side that utilizes the electrons. Fig. 5A-C; utilizing a photovoltaic powered wastewater electrolysis system.). 
Hoffmann further indicates that the photovoltaic-powered wastewater electrolysis cell (PWEC) allows operation free of an electrical grid or from subsurface urban infrastructure. Therefore, the PWEC as an off-the-grid technology can be integrated into a water management scenario in order to reduce pollutant loads to receiving water bodies or wastewater treatment plants, while enhancing the water use efficiency by wastewater reuse and reducing water consumption for energy production (See Hoffmann Pr. 149).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Jin’s system that is processing and treating wastewater, with Hoffmann’s utilization of a semi-conducting material in the form of silicon solar cells, in order to provide a sustainable, traditional infrastructure-free approach to the handling and processing of liquid wastewater treatment, which may be free of an electrical grid or from subsurface urban infrastructure (See Hoffmann par. [131-132]), allowing an off-the-grid technology to be integrated into a water management scenario in order to reduce pollutant loads to receiving water bodies or wastewater treatment plants, while enhancing the water use efficiency by wastewater reuse and reducing water consumption for energy production (See Hoffmann Pr. 149).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The method of claim 1 wherein said contaminant is chosen from petroleum hydrocarbons, volatile organic compounds, semi-volatile organic compounds, ethers, fuel oxygenates, ketones, alcohols, amines, amides, monoaromatic compounds, chlorinated solvents, halogenated hydrocarbons, endocrine disrupting compounds, dioxanes, dioxins, polycyclic aromatic hydrocarbons, polychlorinated biphenyls, chlorobenzenes, phenols, chlorophenols, perfluorinated compounds, chemical oxygen demand, heavy metals, arsenic, selenium, nitrate, perchlorate, carbon dioxide, sulfur oxides, nitrogen oxides, and any combination thereof (See Jin par. [2, 43], contaminants like petroleum hydrocarbon, alcohols, and organic wastes).
Claim 3: The method of claim 1 wherein said environmental media is chosen from water, soil, sediment, groundwater, wastewater, surface water, gravel, coal, peat, fractured rock, air, flue gas, and any combination thereof (See Jin par. [46]; environmental media may be ground environment, wastewater, soil, groundwater, sediment, surface water, petroleum-impacted saturated soils, and the like).
Claim 7: The method of claim 1 wherein said semi-conducting material is chosen from silicon solar cells, perovskite, rutile, anatase, sphalerite, goethite, metal oxides, mixed metal oxides, metal sulfides, metalloids, and any combination thereof (See Hoffmann par. [98, 132, 157, 224, 226], Fig. 3C, 23A; silicon solar panel that contain solar cells 308).
Claim 9: The method of claim 1 and further comprising a step of providing a power source connected to said anode (See Jin Fig. 1/9, par. [32-33]; electrical power is generated from the transfer of electrons from the anode to cathode chamber. The electrons travel from the anode through an external circuit (that contains some type of load, resistor light bulb, etc.) and to the cathode. See Hoffmann par. [98, 131-132, 157, 224, 226], Fig. 3C, 23A; silicon solar panel that contain solar cells 308 that are attached to a PV array to provide 24 hours of continuous operation).
Claim 12: The method of claim 9 wherein said step of providing a power source comprises the step of continuously providing power to said anode (See Hoffmann par. [98, 132, 157, 224, 226], Fig. 3C, 23A; providing continuous operation with the photovoltaic array).
Claim 13: The method of claim 12 wherein said step of continuously providing power to said anode comprises a power source chosen from a solar power source coupled with a battery (See Hoffmann par. [98, 132, 157, 224, 226], Fig. 3C, 23A; providing continuous operation with the PV), a solar power source coupled with a transformer, a solar power source coupled with a rectifier, a solar power source coupled with a direct current power supplier, a wind power source coupled with a battery, a wind power source coupled with a transformer, a wind power source coupled with a rectifier, a wind power source coupled with a direct current power supplier, and any combination thereof.
Claim 15: The method of claim 1 wherein said environmental media comprises wastewater (See Jin par. [46]; environmental media may be wastewater).
Claim 19: The method of claim 1 and further comprising the step of maximizing electron transfer at said anode (See Jin par. [36]; maximum power of the MFC may be influenced by many factors including cell design, microbial species, microbial activity, substrate composition and concentration and temperature – these may be modified at the anode and cathode chamber.).
Claim 20: The method of claim 1 wherein said anode comprises a stainless-steel anode (See Jin Fig. 3, par. [48-50]; anode chamber 13 may contain stainless steel anode with 1cm width stainless steel ribbon).
Claim 21: The method of claim 1 wherein said anode comprises an anode with bristles (See Jin Fig. 3, par. [48-50]; anode chamber 13 may contain stainless steel anode with 1cm width stainless steel ribbon. The ribbons of the anode contains ends that sticks out like bristles.).
Claim 22: The method of claim 1 wherein said anode comprises a column shaped anode (See Jin Fig. 3, par. [48-50]; anode chamber 13 may contain stainless steel anode with 1cm width stainless steel ribbon. The number of anodes are vertical and are in separate columns.).
Claim 23: The method of claim 1 and further comprising the step of installing a plurality of anodes vertically in said environmental media (See Jin Fig. 3, par. [48-50]; anode chamber 13 may contain stainless steel anode with 1cm width stainless steel ribbon. The number of anodes are vertical and are in separate columns and are located in environmental media 22.).
Claim 24: The method of claim 23 wherein said step of installing a plurality of anodes vertically in said environmental media comprises the step of installing said plurality of anodes vertically in rows in said environmental media (See Jin Fig. 3, par. [48-50]; anode chamber 13 may contain anode with 1cm width stainless steel ribbon. The number of anodes are vertical and are in separate columns. The anode further contains horizontal rows of the anode ribbons.).
Claim 25: The method of claim 19 wherein said step of maximizing electron transfer at said anode comprises the step of providing a plurality of stainless-steel, column shaped anodes with bristles which are vertically installed in said environmental media (See Jin Fig. 3, par. [48-50]; anode chamber 13 may contain stainless steel anode with 1cm width stainless steel ribbon). 
Claim 26: The method of claim 15 and further comprising the step of utilizing an aeration treatment system for wastewater with said anode, said cathode and said power source connected to said anode (See Jin par. [51]; the cathode chamber is filled with the phosphate buffer and aerated to maintain an oxygenated environment)).
Claim 27: The method of claim 9 and further comprising the step of connecting said power source to said anode for a time chosen from about one minute to about one month (See Jin Fig. 6, par. [20]; time of the cell potential during a 21 day experiment).

Claims 28, 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US2009/0029198; hereinafter “Jin”) in view of Hoffmann et al. (US2014/0209479; hereinafter “Hoffmann”), with evidence from Knier (NPL NASA – How do Photovoltaics Work?).
Applicant’s claims are directed towards a method.
Regarding claims 28, 54-56; Jin discloses a contaminant biodegradation system (See Jin par. [4]; biodegradation of contaminants in groundwater) comprising:
an anode in an environmental media (See Jin par. [31, 33], Fig. 1; fuel cell 14 containing an anode chamber 13. The anode chamber containing an anaerobic microbial population and at least one contaminant);
a microbial population near said anode (See Jin par. [31, 33], Fig. 1; fuel cell 14 containing an anode chamber 13 with anode 12.);
a contaminant in said environmental media (See Jin par. [31, 33], Fig. 1; fuel cell 14 containing an anode chamber 13 with anode 12. The anode chamber containing an anaerobic microbial population and at least one contaminant);
a cathode (See Jin par. [31, 33]; cathode chamber 18 with cathode 17);
wherein said microbial population is capable of consuming said released photoelectrons during biodegradation of said contaminant (Jin Pr. 2; from the anode the electrons may depart through an electrical circuit. Pr. 5; microbial fuel cell is a device that generates electrical current by harnessing electron transport. Pr. 32; generate electrons and protons in said closed anerobic anode chamber with at least one microbial population, degrading at least some of the contaminant, extracting electrons form said closed anaerobic anode chamber with at least one anode. Pr. 34-35; platinum on the cathode may catalyze a reduction of oxygen and may even consume electrons flowing from an anode to cathode, thus creating an electrical current. Pr. 44, 48; MFC may provide anaerobic bacteria that can transfer electrons originated from biodegradation of the organic compounds into the cathode chamber, where electrons may be consumed);
wherein said microbial population is capable of generating electrons and protons from said biodegradation of said contaminant (Jin Pr. 32; catabolizing at least one contaminant in the environmental media with the microbial population to generate electrons and protons. Pr. [5, 46]; microbial fuel cell generates electrical current by microbial metabolism. Furthermore, it is indicated above that the anode/cathode undergo oxidation/reduction in order to generate an electrical current.);
growth of said microbial population as a result of said increased oxidation (See Jin par. [46], Fig. 2-3; at least one anaerobic microbial population may form a biofilm on at least one anode of the anode chamber);
a boosted destruction and degradation of said at least one contaminant (See Jin par. [4]; groundwater remediation. Par. [16, 31-32, 42]; utilizing microbial fuel cell (MFC) to remediate petroleum impacted groundwater.).
Jin does not disclose a semi-conducting material connected to a circuit that connects said anode and said cathode; light from a light source; photochemical-reactions in said semiconducting material resulting from exposure to said light which release photoelectrons and create electron-hole pairs in said semi-conducting material; an increased oxidation and increased electron accepting potential near said anode and in a surrounding matrix of said environmental media as a result of said released photoelectrons and said electron-hole pairs; an electron driver based on said electron-hole pairs capable of speeding up electron transfer between said anode and said cathode and in said environmental media with said contaminant; a boosted destruction and degradation of said at least one contaminant as a result of said electron driver and said released photoelectrons.
Hoffmann relates to the prior art by disclosing a wastewater treatment system that utilizes a photovoltaic panel as a source of electricity (See Hoffmann abstract, Pr. 6). 
The system discloses a semi-conducting material connected to a circuit that connects said anode and said cathode (See Hoffmann Pr. 98, 132, 157, 224, 226; Fig. 3C, 23A; the electrochemical reactor includes a series of metal anodes coated with nano-particulate semiconductors and anodes are matched with stainless steel cathodes. Silicon solar panel that contain solar cells 308); 
light from a light source; photochemical-reactions in said semiconducting material resulting from exposure to said light which release photoelectrons and create electron-hole pairs in said semi-conducting material (See Hoffmann Pr. 137, 150, 222; electrochemical reactor 110 uses electrodes powered by electricity that is generated by conversion of sunlight using photovoltaic modules); 
an increased oxidation and increased electron accepting potential near said anode and in a surrounding matrix of said environmental media as a result of said released photoelectrons and said electron-hole pairs (See Hoffmann Fig. 7; Pr. 167; electrochemical oxidation of organic contaminants take place at the anodes while reduction simultaneously takes place at the cathodes. Pr. 137, 223-226; Fig. 17C, 21, 23A-B; photovoltaic panels may be utilized. Fig. 17C; the photovoltaic cell receives sunlight, and that causes the anode and cathodes to undergo a redox (reduction-oxidation) reaction where electrons from the anode side are drawn and transferred to the cathode side that utilizes the electrons. See Knier Pg 1-2; as indicated by Knier, photovoltaic cells (or solar cells) are made of semiconductor materials. When light energy strikes the solar cell, electrons are knocked loose from the atoms in the semiconductor material. The electrical conductors are attached to the anode and cathodes, forming an electrical circuit. The electrons {knocked off} can then be captured in the form of an electric current. Thus; the anode and cathodes transfers the electrons between each other and through the media they are in.); 
an electron driver or an electron pump based on said electron-hole pairs capable of speeding up electron transfer between said anode and said cathode and in said environmental media with said contaminant (See Hoffmann Pr. 137, 223-226; Fig. 17C, 21, 23A-B; photovoltaic panels may be utilized. Fig. 17C; the photovoltaic cell receives sunlight, and that causes the anode and cathodes to undergo a redox (reduction-oxidation) reaction where electrons from the anode side are drawn and transferred to the cathode side that utilizes the electrons. The media that the anode and cathode are in is urea/urine. Pr. 167; electron transfer from the cathodes to water or protons. Pr. 173, 222; increased electron conductivity. In addition, UV-visible light illumination of the anode generates light-induced hole-electron pairs which further increases measured electrical conductivity. Furthermore, See Knier Pg 1-2; as indicated by Knier, photovoltaic cells (or solar cells) are made of semiconductor materials. When light energy strikes the solar cell, electrons are knocked loose from the atoms in the semiconductor material. The electrical conductors are attached to the anode and cathodes, forming an electrical circuit. The electrons {knocked off} can then be captured in the form of an electric current.); and 
a boosted destruction and degradation of said at least one contaminant as a result of said electron driver and said released photoelectrons (Hoffmann Fig. 17C; the photovoltaic cell receives sunlight, and that causes the anode and cathodes to undergo a redox (reduction-oxidation) reaction where electrons from the anode side are drawn and transferred to the cathode side that utilizes the electrons. Fig. 5A-C; utilizing a photovoltaic powered wastewater electrolysis system.). 
Hoffmann further indicates that the photovoltaic-powered wastewater electrolysis cell (PWEC) allows operation free of an electrical grid or from subsurface urban infrastructure. Therefore, the PWEC as an off-the-grid technology can be integrated into a water management scenario in order to reduce pollutant loads to receiving water bodies or wastewater treatment plants, while enhancing the water use efficiency by wastewater reuse and reducing water consumption for energy production (See Hoffmann Pr. 149).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Jin’s system that is processing and treating wastewater, with Hoffmann’s utilization of a semi-conducting material in the form of silicon solar cells, in order to provide a sustainable, traditional infrastructure-free approach to the handling and processing of liquid wastewater treatment, which may be free of an electrical grid or from subsurface urban infrastructure (See Hoffmann par. [131-132]), allowing an off-the-grid technology to be integrated into a water management scenario in order to reduce pollutant loads to receiving water bodies or wastewater treatment plants, while enhancing the water use efficiency by wastewater reuse and reducing water consumption for energy production (See Hoffmann Pr. 149).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 54: The system of claim 28 wherein said contaminant is chosen from petroleum hydrocarbons, volatile organic compounds, semi-volatile organic compounds, ethers, fuel oxygenates, ketones, alcohols, amines, amides, monoaromatic compounds, chlorinated solvents, halogenated hydrocarbons, endocrine disrupting compounds, dioxanes, dioxins, polycyclic aromatic hydrocarbons, polychlorinated biphenyls, chlorobenzenes, phenols, chlorophenols, perfluorinated compounds, chemical oxygen demand, heavy metals, arsenic, selenium, nitrate, perchlorate, carbon dioxide, sulfur oxides, nitrogen oxides, and any combination thereof (See Jin par. [2, 43], contaminants like petroleum hydrocarbon, alcohols, and organic wastes).
Claim 55: The system of claim 28 wherein said environmental media is chosen from water, soil, sediment, groundwater, wastewater, surface water, gravel, coal, peat, fractured rock, air, flue gas, and any combination thereof (See Jin par. [46]; environmental media may be ground environment, wastewater, soil, groundwater, sediment, surface water, petroleum-impacted saturated soils, and the like).
Claim 56: The system of claim 28 wherein said semi-conducting material is chosen from silicon solar cells, perovskite, rutile, anatase, sphalerite, goethite, metal oxides, mixed metal oxides, metal sulfides, metalloids, and any combination thereof (See Hoffmann par. [98, 132, 157, 224, 226], Fig. 3C, 23A; silicon solar panel that contain solar cells 308).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fedorovich (WO2008059331), Cheng (WO2011011829).
Li (US2018/0230028) – wastewater to chemical fuel conversion device.
Curran – photocatalyst device that uses anode/cathodes.
Silver (US2013/0299400) – bio-electrochemical system for treating wastewater.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779